57 N.J. 172 (1970)
270 A.2d 412
STATE BOARD OF EDUCATION, ET AL., PLAINTIFFS-RESPONDENTS,
v.
BOARD OF EDUCATION OF NETCONG, NEW JERSEY, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 26, 1970.
Argued October 27, 1970.
Decided November 9, 1970.
Mr. Stephen C. Carton argued the cause for appellants (Messrs. Carton, Nary, Witt and Arvanitis, attorneys).
Mrs. Virginia Long Annich, Deputy Attorney General, argued the cause for respondents (Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
*173 Messrs. Leslie W. Finch, Solomon Golat, Ernest Allen Cohen, Bernard A. Kuttner, Robert G. Platoff, and Mrs. Ruth Russell Gray submitted a brief on behalf of American Civil Liberties Union of New Jersey, et al., amici curiae.
PER CURIAM.
This case involves a school prayer program instituted by the Board of Education of Netcong. The trial court held that the program violated the Church-State provision of the First Amendment to the Constitution of the United States and accordingly enjoined the Board from continuing its program. 108 N.J. Super. 564 (Ch. Div. 1970). We certified the Board's appeal before it was heard in the Appellate Division.
We find no meaningful difference between the program involved in this case and the programs which the United States Supreme Court held to violate the Establishment Clause of the First Amendment in Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962), and School District of Abington Twp. v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.ed.2d 844 (1963). The judgment is therefore affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  NONE.